DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (US 2015/0237731, hereafter Toyama) in view of Nishimura (JP-2007335618).
Regarding claim 1, Toyama, at least as shown in figures 1-3, discloses a printed circuit board comprising:
an integrated circuit (IC 2) mountable on a board plane;
a power supply (CON, REG) provided on the board plane and connectable to 
an external power source (by connector CON) to supply power to the IC;
a power plane (Mdp), provided on the board plane, configured to provide a main path to supply the power from the power supply that is connected to the external power source to the IC;
a ground plane (MgP), provided on the board plane, configured to provide a ground path corresponding to the power supplied by the power plane;
an additional power supply path (Mw1 from capacitor 50 mounted on the board) in parallel with the power plane.
Toyama does not disclose a body mountable on the board plane by surface mount technology (SMT) and formed of an insulating material; and a conductive member, disposed on the body, and having one end connected to the power supply and another end connected to the IC to provide an additional power supply path in parallel with the power plane.
Nishimura, as shown in figures 7-8, discloses a body (slave substrate 30) mountable on a board plane (10) by surface mount technology (SMT) and formed of an 
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the capacitor (50) on a body (30 of Nishimura) mountable on the board plane by surface mount technology (SMT) and formed of an insulating material; and a conductive member (32 of Nishimura), disposed on the body, and having one end connected to the power supply and another end connected to the IC to provide an additional power supply path in parallel with the power plane in order to absorb noise as suggested by Nishimura.
Regarding claim 2, Toyama in view of Nishimura discloses the printed circuit board of claim 1, further comprising: a first pad and a second pad (such as terminals 34 of Nishimura) disposed on a surface of the body in contact with the board plane, and electrically connected to each of the one end and the other end of the conductive member (32);  and a first contact point and a second contact point (the mounting pads on the board) provided on the board plane, respectively in contact with the first pad and the second pad while the body is mounted on the board plane, and respectively 
connected to the power supply and the IC. 
 	Regarding claim 3, Toyama in view of Nishimura discloses the printed circuit board of claim 2, wherein the surface of the body in contact with the board plane is a first surface and the conductive member is disposed on a second surface of the body (top surface of the body) which is different from the first surface, and via holes (fig.8 of 
	Regarding claim 4, Toyama in view of Nishimura discloses the printed circuit board of claim 3, further comprising: conductive pads provided in the second surface of the body (pad/terminal on top of slave substrate 30) and electrically connected to the first pad and the second pad through the via holes, wherein the conductive member is disposed on the conductive pads (fig. 8 of Nishimura).
	Regarding claim 5, Toyama in view of Nishimura discloses the printed circuit board of claim 4, except wherein an accommodation groove in which the conductive member is accommodated is formed in the body, and the conductive pads are provided on an internal surface of the accommodation groove.
A circuit line is in a groove formed on a surface of an insulating layer is old and well known in the art.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to an accommodation groove in which the conductive member is accommodated is formed in the body, and the conductive pads are inherently provided on an internal surface of the accommodation groove as is well known in the art and as evidenced by Andrewartha Paragraph [0031].
	an accommodation groove in which the conductive member is accommodated is formed in the body, and the conductive pads are provided on an internal surface of the accommodation groove
 	Regarding claim 6, Toyama in view of Nishimura discloses the printed circuit board of claim 1, further comprising: a capacitor element (would be 50) disposed on the 
	Regarding claim 7, Toyama in view of Nishimura discloses the printed circuit board of claim 6, further comprising: a pad disposed on a surface of the body in contact with the board plane, and electrically connected to the capacitor element;  and a contact point provided on the board plane, in contact with the pad while the body is mounted on the board plane, and connected to the ground plane (see fig. 7-8 of Nishimura).
	Regarding claim 8, Toyama in view of Nishimura discloses the printed circuit board of claim 7, wherein the surface of the body in contact with the board plane is a first surface and the capacitor element is disposed on a second surface of the body which is different from the first surface, and a via hole, for electrically connecting the pad to the capacitor element, is formed in the body (see fig. 7-8 of Nishimura). 
	Regarding claim 9, Toyama in view of Nishimura discloses the printed circuit board of claim 6, wherein a plurality of capacitor elements identical to the capacitor element can be disposed in parallel (see fig. 7-8 of Nishimura).
	Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of capacitor elements identical to the capacitor element (50) can be disposed in parallel, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claims 10-13, Toyama in view of Nishimura discloses every limitation as already discussed in claims 1 and 6-9 above.
claims 14-16, Toyama in view of Nishimura discloses every limitation as already discussed in claims 1 and 6 above
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOA C NGUYEN/Primary Examiner, Art Unit 2847